It is a particular pleasure to see
Mr. Gurirab presiding over the last session of the General
Assembly of the twentieth century. I consider myself
singularly fortunate and greatly honoured to be representing
my country, India, on this occasion. I do believe that, in the
many years that he spent here pursuing the dream of
independence for his people — which, happily, is now a
reality — he, more perhaps than others, has seen the United
Nations at its best. That is why the perspective that he
brings to the office of the President, enriched as it is by
living through the very articles of faith of the United
Nations, is near unique. I am sure we will all profit from it.
I take this opportunity also to warmly welcome three
new Members to the United Nations: Kiribati, Nauru and
Tonga. I have no doubt their presence shall enrich our
deliberations.
Even as I address this Assembly, the century draws to
a close and the world prepares to meet the year 2000. It is
only appropriate and instructive, therefore, to look back and
to reflect upon the journey that humanity set out upon 100
years ago. Where did we think we were then headed and
where have we actually reached? Could any then foresee
what 1999 would bring? Thus, are there, in the passage of
the years that have gone by, any landmarks that could
indicate a path for our future? For that, we need to assess
the twentieth century, and there is but one yardstick by
which we can judge: the criteria of the stated objectives
of the United Nations.
Indisputably, the twentieth has been the bloodiest of
all centuries. But, in contradistinction, it has also been a
century of the most profound transformations and of the
most significant social, political and technological
advancements. This, above all, has been the century of
the ascendancy of the individual and of democracy. It is
that period in which dynasties vanished and revolutions
swept empires off the face of ancient lands. Centuries-old
colonialism became history against the irresistible heave
of the colonized to reclaim their lands, their souls, so that
oppressed humanity could regain a voice, a say in its own
political and economic destiny. It is the century in which
we plumbed the depths of the oceans and soared into the
infinities of space; when man first set foot on the moon,
reached Mars and even deeper into the recesses of the
unknown. In a wired-up world, the computer has today
become what the fountain pen was in the early years of
the twentieth century. The revolution of the digital has
arrived.
Humanity today is healthier, better fed and more
sheltered than our forefathers were. But want and hunger,
disease and deprivation are still widespread, including in
developed societies. We have at our command more
information than ever before, but are we that much wiser?
Literacy has spread, but is mankind better educated? We
are more connected globally, but are we as humankind?
Have this linkage and interconnection reduced conflict
and animosity? And thus, the tabulation of our assets and
liabilities of this century flows.
As we have improved upon and added to almost
everything that we inherited in 1900, so most sadly have
we to violence, too. This century has been the most
bloodthirsty, perhaps because it is in these last 100 years
that humanity has employed science to perfect means of
killing as never before. Our passage has seen us move
from the Gatling gun to a world menaced today by
MIRVs. That early machine gun, the then-great mower
down of the early 1900s, seems today almost a toy by
comparison. We have split the atom, but employ the
released energy less for peace and more for weapons of
unimaginable destruction. Chemical defoliants and
sophisticated biological weapons are also this century's
contribution.
The century that passes experienced not two, but
three great wars. Each was a cataclysm, fought globally
and at enormous cost. When the first ended, the survivors
39


emerged from the trenches, searching for a better world so
that war would not recur. In response, we created the
League of Nations. But war, regrettably, was not avoided.
The League failed because we failed the League. And thus
followed the second great war, at the end of which the
world emerged armed with weapons that could destroy all
that human genius and ingenuity had created and every
vestige of life. But, from the ruins and devastation of the
second also emerged the United Nations, with mandates of
broader powers and responsibilities. The third great conflict
was the cold war. This deeply affected, shaped and
influenced the development of the United Nations. This
war, too, extracted a heavy price, directly and through
proxy conflicts, as well as political and social upheavals,
but then these became its epilogue. What significance lies
in the observation that no global peace conference has taken
place to mark the end of this last war?
The United Nations could have been cast anew, made
contemporary and democratized, drawing upon our
collective experience to tackle new challenges with greater
responsiveness. Can we, even now, do something at this
last session of the General Assembly of this millennium to
correct this? Can we pledge afresh to invest this institution
with faith, commitment, political will and the resources that
it needs to make it the vehicle capable of realizing the
aspirations of all humanity, an instrument that will steer
planet Earth into the next century?
We do not enjoy an abundance of options. The
sapping of the vitality or the diminishing of the centrality
of the United Nations must not be permitted. We have but
one Earth, and there is but one United Nations.
Another development of this century, of crucial
significance, is the transformation that we have experienced
in the role of the State. From an agency that controlled and
regulated all spheres of human activity, we move into a
phase wherein the State must become more supportive,
caring and encouraging of the citizen's individual and
collective endeavours; it must release, not contain, the
energies and genius of its people.
It would be an error, however, to assume that the days
of the State are over. The State continues to have a crucial
role and relevance; also, therefore, do national
sovereignties. The United Nations was not conceived as a
super-State. It will not ever become so, principally because
there is no viable substitute for the sovereign State. Even
globalization can work only through State intermediaries.
To diminish, marginalize or ignore the State would also be
bad practice, because the weaker the State is rendered, the
less it shall be able to promote the interests of its citizens.
The State needs to be strengthened functionally, not
weakened. Besides, it is axiomatic that a United Nations
of weak nations can only be a weak United Nations.
Globalization is an idea that has re-emerged, but also
its reverse: fragmentation. The first is politico-economic,
the second entirely political. Let us dwell a bit on this.
Obviously, the technology that is driving this process can
now scarcely be unlearned; the speed of travel and of
communications will only increase; the age of the digital,
as I said, has dawned. However, though globalization may
apparently be driven by impersonal market forces, it is in
reality impelled by power seeking political and financial
advantage. It is, in essence, a political process, and if
history teaches us anything, it is that such processes are
not linear. Simply in terms of economic indicators, the
world was as globalized at the turn of the century as it is
now. A backlash followed: barriers went up, confrontation
replaced cooperation and the world jostled into the
tensions that led to the first great war. Are we, for the
sake of temporary gain, perhaps even unwittingly,
repeating yesterday's mistakes? Political hindsight tells us
that globalization has to be politically directed for
creating equal economic opportunity, both within States
and among States.
In India, we cherish the creative genius of the
people. We believe that Indian excellence lies in the
freedom of the individual. We do not subscribe to
constricting choice through State impositions. But can free
markets offer true freedom of choice to those that are not
even a part of the market? That is why the State
continues to have the responsibility to protect the needy,
to strengthen the weak. That is a part of our democratic
creed, too.
We note that human rights have been made a cross-
cutting theme of the work of the United Nations. That is
important. The flowering, however, of human rights
requires economic development and growth because many
of the deprivations faced by individuals, whether in the
developed or in the developing world, are rooted in
marginalization created by poverty. We believe, therefore,
that development should be the cross-cutting theme of the
United Nations and that the multilateral development
system, which has been one of its successes, must be
strengthened, its focus narrowed to the core challenges of
economic growth with social justice, and it must be given
the resources it requires to respond to the needs of the
developing countries. The international community will
find that no investment yields better returns.
40


I have the honour to address the Assembly as a
representative of the largest democracy in the world. Even
now, as I share these thoughts, an electorate of about 600
million, matching the combined populations of the United
States, Canada and Western Europe, is going through the
exciting process of democratically electing its next
Government in my country. It is an awe-inspiring spectacle,
this unstoppable flow of the great Ganga of Indian
democracy. It is a democracy whose economy grew by
more than 6 per cent last year, even in the aftermath of the
major shocks to the international economy brought about by
what was described as the East Asian meltdown of the mid-
1990s.
We move with the challenges posed by globalization,
without either retreating into a “fortress India” or
abandoning our social objectives. We have worked out our
own answers and devised our own policies to meet these
new challenges because we hold that the sheer diversity of
mankind dictates differences in approach, in human beings'
respective search for relevant alternatives. This is a truth
borne out by the fact that the twentieth century has been
witness to the detritus of many false certainties.
Today, when capital moves without almost any
constraint, it is virtually impossible for developing countries
to resist either its demands or manage the consequences of
its sudden departure. Let us reflect upon the absence of
order, system or any global oversight of currency flows,
particularly short-term flows, even as we attempt to bring
order and equity to trade in goods, services and
commodities. But how are we to address the problem when
currency, instead of being a vehicle of trade, has in itself
become a commodity of trade, when the volume of trade in
currency daily has outstripped global trade in goods and
services or even global gross national product manifold?
If globalization is to benefit all, and as we simply
cannot accept that wheels of progress should grind down
the common man, then surely some new international
regulation, some order, is needed here. Let the United
Nations take the initiative to hold an urgent international
conference on financing for development.
In the political domain, too, managing change
demands openness and reasoned discourse, an essential
ingredient of which is abjuring violence. That is why
terrorism is the very antithesis of all that the United
Nations represents and stands for. Terrorism is the great
global menace of our age. In this age of democracy, it is a
violation of the very basic precepts of it. Because its
principal targets become the innocent, it is a crime against
humanity, a violation of basic human rights. It is also
now a grave threat to international peace and security.
That is why I urge that we strengthen the international
consensus against terrorism. India has called for a
comprehensive international convention against terrorism.
We hope to make progress on the issue in this session of
the General Assembly.
We also know how terrorism uses the international
financial system, how it exploits the breakdown of
countries and societies, and how it has preyed on the
nexus between drugs and the proliferation of small arms.
Thus, today, we witness a scimitar of narco-terrorism
cutting across the Caucasus to the South Asian
subcontinent. Two of the world’s largest sources of illicit
drugs flank us. Terrorism financed by drugs has for years
been the deadly export of our neighbours.
Here the crippling intermixing of cause and effect is
cruelly exemplified in Afghanistan. The world has been
witness to the decades-old distress of the innocent men,
women and children of that country. The disorders of
Afghanistan, and the near anarchy into which that country
has been pushed, are a consequence, chiefly, of the play
of external forces and of a reversion to medieval
fundamentalism of the most obscurantist variety. This
disorder now overspills; it is also exported. It is not that
human rights, particularly of women and children, are
routinely violated there; they simply do not exist.
Our relationships with this neighbour are ancient and
rooted in a past that we share. That is why we urge this
Assembly to be seized of the enormous human suffering
of the Afghans, and to encourage and support the early
formation of a Government truly representative of all
sections of that society and country.
Terrorism is a menace to which open societies are
vulnerable; it becomes particularly difficult for
democracies to counter when terrorists are armed,
financed and backed by Governments or their agencies,
and benefit from the protection of State power. Cross-
border terrorism, sponsored from across our borders, has
taken the lives of thousands of our citizens and ruined
those of countless others. We will counter it, as we have
done over the past decades, using the methods available
to a democracy. India will defeat such forces. That is both
our duty and our obligation to our citizens.
Earlier this year India was subjected, yet again, to an
act of premeditated aggression. In February this year,
hoping yet again to set aside the sterility of relations of
41


the past half century to set the South Asian subcontinent on
the path of development, with a view to addressing the real
adversaries of our region — poverty, want and hunger —
Prime Minister Vajpayee extended a hand of peace, amity
and cooperation to neighbouring Pakistan. The pathbreaking
bus journey from Delhi to Lahore followed. In Lahore we
concluded a triad of agreements, among which was the
Lahore Declaration. It was the route chart of moving
towards lasting amity and peace.
This act of faith was betrayed. Premeditated
aggression by regular forces was committed against India.
Not simply was the Lahore Declaration violated, but so was
the Simla Agreement, which had prevented conflict for
more than a quarter of a century. In self-defence, yet with
the utmost restraint, India took all necessary and
appropriate steps to evict the aggressor forces from its
territory. Most regrettably, this aggression has set back the
Lahore process of peace that we had initiated. For whereas
aggression over territory can more easily be vacated, that
territory of trust which has been transgressed is infinitely
more difficult to restore.
Permit me, Sir, to draw attention to the fact that this
aggression upon India in Kargil was a demonstration of
wanting to hold to ransom the world, through an act of
aggression. It was also a manifestation of the larger
disorders that the world has been witnessing in Afghanistan.
There is an aspect that I stress. It was a gross violation
of the Geneva Conventions when Indian soldiers taken
prisoner were tortured, subjected to inhuman treatment and
killed in captivity. These violations took place at a time
when the international community has repeatedly been
trying to establish the rule of law, stripping away the layers
of impunity that have protected those who give the orders
that lead to violations of international humanitarian law.
And it is thus that I find it necessary to reiterate some
essential verities of Indian nationhood. From the earliest
days of our struggle against imperialism and colonial rule
it has been an unquestionable article of faith with us that
India is one nation: a nation of many faiths, a diversity of
beliefs, a cultural harmony arranged through the interplay
of myriad forms and manifestations, but a unity,
strengthened by its pluralism, that is beyond question. And
of this is born India’s democratic vitality, too. Also of this
oneness and unity, the Indian State of Jammu and Kashmir
is an integral part, and shall remain so. Because this is not
any territorial dispute; it is the assertion of two antipodal
approaches to national identity. India has never represented
denominational nationhood; it is civic nationalism to which
we subscribe. That is why Jammu and Kashmir is not a
so-called core issue. It is at the very core of Indian
nationhood.
Yet the path of the India-Pakistan composite
dialogue process is open. No preconditions attend it. The
only essential ingredient that remains is an abjuring of
violence and cross-border terrorism, principles that are
integral to both the Simla Agreement and the Lahore
Declaration — indeed, the very process of peace itself.
This process needs to be resumed.
We have been greatly disappointed by this
compulsive hostility of Pakistan, because it is an
aberration in our region today, where all the other South
Asian Association for Regional Cooperation (SAARC)
countries are at peace with each other, and are trying,
bilaterally and through the SAARC mechanisms, to tackle
together the great challenge of development. But we
remain unshaken in our vision of cooperation and shared
prosperity of the South Asian region, as embedded in the
Charter of SAARC, as well as in our faith in the ability,
talent and will of the people of the region to take their
rightful place in the world community. The destiny of all
our peoples is linked. It is a region with a collective
history reaching back to the beginnings of human history
and of the highest civilizational accomplishments. In
striving to attain the promise of the future in our region,
we also see the recovery of a great past.
This is perhaps the right juncture at which to say a
few words about pluralism in an age of globalization.
Though we find sterile the debate over universal and
regional values, extreme positions are still taken on both
sides. In a spirit of engagement, we would urge our
partners in the West to be a bit more tolerant, and a bit
more introspective. While all democratic Governments try
to promote good governance, human rights and social
responsibility, the perspective they approach them from,
and their ability to implement them, vary. Rigidly
applying, as a universal paradigm, value systems that
reflect the state of western economies and societies in the
late twentieth century, produces an inevitable reaction,
which does not make either for dialogue or constructive
decisions.
Globalization has also influenced our thinking on
security issues by generating a greater awareness about
new security concerns. Equally important, with the end of
the cold war there is a growing realization that peace
cannot be maintained through balance of power or
hegemonic order. To maintain global peace and security,
42


to deal with threats of a global nature, the international
community has to accept the concept of collective security.
The United Nations provides a framework for such a
contract among nations. With the cold war behind us, the
General Assembly should reactivate this framework.
Global nuclear disarmament was the objective set out
by the 1946 General Assembly in the first resolution that it
adopted. That objective still beckons us.
I say this as the representative of a country that has
been obliged to acquire nuclear weapons because of the
failure of the existing non-proliferation regime to address
our primary security concerns. Yet let me also state with
full conviction that India’s commitment to global nuclear
disarmament stands undiluted. India is the only nuclear-
weapon State ready to negotiate a nuclear weapons
convention that will prohibit for ever the development,
production, stockpiling, use and threat of use of nuclear
weapons and provide for the elimination of all existing
weapons under international verification.
If this can only be a step-by-step process, the first step
at a technical level is for all countries possessing nuclear
weapons to take measures that will reduce the dangers of,
and provide added safeguards against, any unintended or
accidental use. Coupled with this is the political step of
reorienting nuclear doctrines, towards no-first-use, and then
non-use, thus delegitimizing nuclear weapons globally.
Independent expert opinion across the globe has spoken
strongly in favour of such measures. In fact, every single
study that has been published since the end of the cold war
on the measures to achieve a nuclear-weapon-free world
has highlighted the need for shifting to doctrines based on
no-first-use and non-use, and technical measures towards
de-alerting, as the inevitable first steps in the process. We
have taken initiatives to urge the international community
forward on both counts, and hope that in this General
Assembly session the Indian initiatives will receive the
unanimous support that they merit.
Last year my Prime Minister declared in this
Assembly that India was engaged in discussions on a range
of issues, including the Comprehensive Nuclear-Test-Ban
Treaty (CTBT). These discussions are in process and will
be resumed by the newly- elected Government of my
country. Our position remains consistent. We remain ready
to bring these discussions to a successful conclusion.
Naturally, this requires the creation of a positive
environment as we work towards creating the widest
possible consensus domestically. We also expect that other
countries will adhere to this Treaty without any conditions.
Notwithstanding India’s readiness to engage in
constructive negotiations on a treaty to prohibit the future
production of fissile materials for nuclear weapons and
nuclear explosive devices, the Conference on
Disarmament in Geneva has so far, sadly, been unable to
register any forward movement. This, too, is something to
ponder over, for we all know that a fissile material cut-off
treaty (FMCT) can only contribute to our shared objective
as part of a step-by-step process. Let us then overcome
this reluctance and agree to look beyond the FMCT.
So, at the end of this centennial audit, what is it that
we would want the United Nations to do in the first few
years? It is clear that there are two major problems facing
the United Nations as an institution: Security Council
reform and the United Nations financial crisis. These need
to be addressed. The Security Council must be made
more representative, with developing countries inducted
as permanent members, to reflect the changes in the
United Nations membership and today’s political realities.
As we said earlier, on any objective criteria, India’s
credentials for permanent membership are persuasive.
Sustainable and environmentally sound development
is a goal to which India continues to attach the utmost
importance. In 2002 we will complete a decade of
Agenda 21, adopted at the Rio Earth Summit in 1992. I
trust that the current session of the General Assembly will
put in place a preparatory process for the “Rio + 10”
review. This will enable the Member States to take stock
of the implementation of the commitments undertaken by
the Member States in Agenda 21 over the past decade.
Such a process is vital for attaining our common goal of
sustainable and environmentally sound development.
This century has shown us that our challenges are
common; they are intertwined. Problems flow across
boundaries, they batten on each other. Political, security,
economic and social challenges are braided around each
other; when they form a knot, that has to be cut by all of
us together. Here, and nowhere else, can we do this. It is
convenient to look at security issues in the First
Committee, at economic issues in the Second, at human
rights and social issues in the Third, and so on, but we
often do not see them together, and so fail to use the
United Nations as we should.
May I, in conclusion, therefore, propose that in the
next decade the United Nations endeavour to address the
most urgent problems that face us today. We have to do
this as a unity of nations, as also of issues, for it is
evident that solutions in one field will depend on, or be
43


facilitated by, progress in another. Without tackling them
together we will fail to address them at all. Therefore, may
I urge the Assembly to consider the following areas for
action in the opening years of the next decade: an
international conference on financing for development;
binding, irreversible steps to reduce the dangers of use of
nuclear weapons; reform and expansion of the Security
Council; a comprehensive convention against terrorism; and
strengthening of the United Nations development system in
this era of globalization.
I leave you with a sloka from the Rigveda. Though
written 5,000 years ago, it reaches across time to us as at
this session of the General Assembly, in the last year of the
twentieth century. In translation, it reads,
“Be of one heart, one mind and free of hate.
Let your aim be common, your assembly common,
United your mind and thoughts;
May you make your resolutions with one mind,
Perform your duties righteously.
Let our hearts be together”.








